Case 1:21-cr-00238-TFH Document 24 Filed 06/14/21 Page 1 of 9
Case 1:21-cr-00238-TFH Document 24 Filed 06/14/21 Page 2 of 9
Case 1:21-cr-00238-TFH Document 24 Filed 06/14/21 Page 3 of 9
Case 1:21-cr-00238-TFH Document 24 Filed 06/14/21 Page 4 of 9
Case 1:21-cr-00238-TFH Document 24 Filed 06/14/21 Page 5 of 9
Case 1:21-cr-00238-TFH Document 24 Filed 06/14/21 Page 6 of 9
Case 1:21-cr-00238-TFH Document 24 Filed 06/14/21 Page 7 of 9
Case 1:21-cr-00238-TFH Document 24 Filed 06/14/21 Page 8 of 9




                                                  Digitally signed by
                                 MICHAEL          MICHAEL ROMANO
                                                  Date: 2021.06.14
                                 ROMANO           09:00:51 -04'00'
Case 1:21-cr-00238-TFH Document 24 Filed 06/14/21 Page 9 of 9
